On remand from the Ohio Supreme Court, we are directed to decide whether the trial court's determination that a branch bank is a financial office comports with the Zoning Code of Chagrin Falls. Since the zoning ordinances do not *Page 254 
regard a branch bank as either a financial office or a permitted use within the village's office district, I respectfully dissent from the majority opinion.
Although the matter presented to us concerns a grant of summary judgment which we review de novo, because the facts in this case are generally not disputed, the issue for review is whether Jones is entitled to judgment as a matter of law.
In Castlebrook, Ltd. v. Dayton Prop. L.P. (1992), 78 Ohio App. 3d 340,346, 604 N.E.2d 808, 811, the court stated:
"* * * Where a trial court's order is based on an erroneous standard or a misconstruction of the law, it is not appropriate for a reviewing court to use an abuse of discretion standard. In determining a pure question of law, an appellate court may properly substitute its judgment for that of the trial court, since an important function of appellate courts is to resolve disputed propositions of law. Confusion has been engendered by an unfortunate choice of words when courts have said on occasion that an abuse of discretion connotes `more than an error of law.' It would be more accurate to say that an abuse of discretion is `different from an error of law.' A trial court's purely legal determination will not be given the deference that is properly accorded to the trial court with regard to those determinations that are within its discretion." See Arnold v. Am.Natl. Red Cross (1994), 93 Ohio App. 3d 564, 639 N.E.2d 484.
It is a fundamental principle of law that Chagrin Falls may, within its police power, regulate the use of land and the construction of buildings within the territorial confines of the village. See Gibson v. Oberlin (1960), 171 Ohio St. 1, 12 O.O.2d 1, 167 N.E.2d 651.
As cited in Wray v. Wymer (1991), 77 Ohio App. 3d 122, 129,601 N.E.2d 503, 507, the court there stated:
"In Johnson's Markets, Inc. v. New Carlisle Dept. of Health
(1991), 58 Ohio St. 3d 28, at 35-36, 567 N.E.2d 1018, at 1024-1025, the Ohio Supreme Court set forth the following general rules of statutory construction:
"`A number of basic rules must be followed by a reviewing court in construing the regulations and statutes at issue. First, all statutes which relate to the same general subject matter must be read in pari materia. * * * And, in reading such statutes in pari materia, and construing them together, this court must give such a reasonable construction as to give the proper force and effect to each and all such statutes. * * * The interpretation and application of statutes must be viewed in a manner to carry out the legislative intent of the sections. * * *'"
A fair reading of the Chagrin Falls ordinances in parimateria, specifically Chapter 1135, Office District, Chapter 1137, Retail Business District, and Chapter 1138, Central Shopping District, leads to the ineluctable conclusion that *Page 255 
Chagrin Falls has carefully defined, planned, and located its permitted uses in areas within its village for specific purposes.
Here, Village Code 1135.01 sets forth the village's intent in establishing its Office District: "* * * to promote office development appropriately designed and located to achieve, among others, the following objectives:
"(a) * * *
"(b) * * *
"(c) To permit development, which by virtue of itscharacteristic traffic generation, hours of operation andnoise levels, may serve as an appropriate transitional usebetween residential areas and nearby retail or industrial areas." (Emphasis added.)
In furtherance of that stated objective, Village Code 1137.02(a)(3) establishes banks and savings associations as permitted uses in the retail business district, and Village Code 1138.02(a)(3) establishes banks and savings associations as permitted uses in the central shopping district.
"An unambiguous statute is to be applied, not interpreted." (Emphasis added.) Meeks v. Papadopulos (1980), 62 Ohio St. 2d 187, 16 O.O.3d 212, 404 N.E.2d 159. In BP Oil Co. v. Dayton Bd.of Zoning Appeals (1996), 109 Ohio App. 3d 423, 430,672 N.E.2d 256, 260, the court, when confronted with a similar problem of construing language contained in an ordinance, stated in relevant part:
"* * *Where an ordinance is plain and unambiguous and conveys a clear and definite meaning, a court is to apply only that interpretation. Meeks v. Papadopulos (1980), 62 Ohio St. 2d 187,190, 16 O.O.3d 212, 213-214, 404 N.E.2d 159, 161-162. In that case, there is no need to apply the rules of construction.Cline v. Ohio Bur. of Motor Vehicles (1991), 61 Ohio St. 3d 93,96, 573 N.E.2d 77, 79-80. However, where the language of an ordinance is ambiguous a court may resort to the rules of construction to resolve the ambiguity. Id. An ordinance is ambiguous when it is subject to various interpretations. Id.
Specifically, an ambiguity exists if a reasonable person can find different meanings in the ordinance and if good arguments can be made for either of two contrary positions. Id.; see,also, Laskaris v. Wisconsin Dells, Inc. (1986), 131 Wis. 2d 525,530-532, 389 N.W.2d 67, 70; Atlas Ready-Mix of Minot, Inc. v.White Properties, Inc., N.D. (1981), 306 N.W.2d 212."
The majority opinion, it seems to me, goes to great lengths to define a "bank" as a "financial institution," which goes wide of the mark of determining whether a bank is a financial office. More relevant, I believe, is R.C. 1101.01, which defines "bank," "banking office," and "branch": *Page 256 
"(B) `Bank' means a corporation that solicits, receives, or accepts money or its equivalent for deposit as a business * * *;
"(C) `Banking office' means an office or other place at which a bank receives money or its equivalent from the public for deposit and conducts a general banking business * * *;
"(D) `Branch' means a banking office that is not also the bank's principal place of business consistent with its articles of incorporation or articles of association." (Emphasis added.)
In defining permitted uses in the Chagrin Falls office district, retail sales are specifically excepted. After reading the foregoing chapters of the Village Code, no ambiguity exists regarding the location of banks, since both the ordinances and the Revised Code define a "branch bank" as a retail enterprise designed to conduct general business with the public. This use is not permitted in the office district of Chagrin Falls.
Since Jones's property is zoned office district, and since the intended use of his property is for a branch bank (which means a place at which a bank receives money from the public for deposit and conducts a general banking business), and since the Chagrin Falls ordinances permit banks only in the retail business or central shopping districts, I do not believe Jones is entitled to judgment as a matter of law, and the trial court, therefore, improperly granted summary judgment in this case.
In line with Castlebrook, supra, because the judgment of the trial court is based upon a misconstruction of the law, this court may properly substitute its judgment for that of the trial court and, accordingly, I dissent from the conclusion reached in the majority opinion and would reverse that judgment.
                                APPENDIX
"I. The trial court erred in granting the plaintiff-appellee's motion for summary judgment, as material questions of fact exist regarding the appellee's proposed use of the property under the Chagrin Falls Planning and Zoning Code Chapters 1105, 1135, and 1137. (Judgment and opinion.)
"II. The trial court erred by interpreting the Chagrin Falls Zoning Code, a job already performed by the chief administrative officer of Chagrin Falls, the board of zoning appeals, and the village council, a job not within the purview of a court unless the ordinance or its application is unconstitutional or arbitrary. (judgment and opinion.)
"III. The trial court erred not only in interpreting the Chagrin Falls Zoning Code, but also in its interpretation, thereby displaying an arbitrary attitude *Page 257 
inimicable to the legislative powers and the rights of the representative government of Chagrin Falls. (judgment and opinion.)" *Page 258